Citation Nr: 0003880	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for service 
connected low back pain syndrome, currently evaluated as 20 
percent disabling.

2. Entitlement to service connection for lumbar spine facet 
degenerative changes with bilateral sciatic neuropathy, 
claimed as secondary to service-connected low back pain 
syndrome.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran had active service from July 1959 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the veteran's claim of entitlement to an 
increased evaluation for his service-connected low back 
syndrome which had been assigned a 10 percent disability 
rating.

In a May 1994 rating decision the RO increased the veteran's 
disability rating for low back syndrome to 20 percent.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the disability ratings assigned.

The Board notes that the May 1994 RO decision also denied 
service connection for lumbar spine facet degenerative 
changes with bilateral sciatic neuropathy.  Both issues were 
duly appealed and will be addressed herein.


FINDINGS OF FACT

1. The veteran's service-connected low back pain syndrome is 
currently manifested by muscle spasm and associated pain.

2.  There is no competent medical evidence that the veteran's 
current lumbar spine facet degenerative changes with 
bilateral sciatic neuropathy was caused or aggravated by his 
service-connected low back pain syndrome.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating for low 
back pain syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5295 
(1999).

2. The claim of service connection for lumbar spine facet 
degenerative changes with bilateral sciatic neuropathy, 
claimed as secondary to service-connected low back pain 
syndrome, is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service connected low back pain syndrome.  In essence, he 
contends that this service-connected disability has become 
worse in recent years.  He also seeks service connection for 
lumbar spine facet degenerative changes with bilateral 
sciatic neuropathy, which he contends was caused by his 
service-connected low back pain syndrome.

In the interest of clarity, the Board will review the factual 
background of this case and then proceed to analyze the claim 
and render a decision.

Factual background

Service clinical notations from February 1977 reflect the 
veteran reported intermittent lower back pain in the entire 
lumbar area.  The examiner noted full range of motion, mild 
tenderness and ability of the veteran to raise his legs to 
straight position and walk normally.  The impression of the 
examiner was lower back pain probable second degree to 
sleeping on abdomen.

In his service retirement report of medical history in March 
1979, the veteran reported experiencing recurrent back pain.  
In the accompanying clinical evaluation the examiner 
indicated the veteran's lower extremities were normal.  The 
veteran was diagnosed with low back syndrome.

In October 1979 the veteran presented for a VA examination 
including x-rays of his back and spine.  The x-rays of the 
veteran's spine revealed the individual lumbar verterbral 
segments and their disc spaces appeared normal.  No fracture, 
destructive lesion or posterior arch defects were noted.

During the October 1979 VA examination the veteran reported 
the onset of pain and discomfort in his low back while in 
service.  The veteran reported that approximately a year and 
one-half later he was examined and advised to exercise, his 
lower back pain subsiding until approximately 1978.  
According to the veteran, the lower back pain again subsided 
and returned for two or three days just prior to the 1979 VA 
examination.  Upon physical examination of the veteran, the 
examiner noted dorsal and lumbar spine in the midline with no 
kyphosis or scoliosis.  Range of motion of the lumbar spine 
was free and within normal limits and no muscle spasm of the 
lumbar spine was noted.  No radiating pain into the lower 
extremities was noted, nor was sensory disturbance to pin 
prick in the lower extremities.  The veteran was diagnosed 
with residuals of injury to lower back.

In December 1979 the veteran was granted entitlement to 
service connection for low back pain and a 10 percent 
disability rating was assigned based upon the 1979 VA 
examination.

The Board notes no pertinent medical records for the time 
period from October 1979 to August 1990.

In August 1990 the veteran obtained treatment from G.F., 
M.D..  He reported experiencing pain, popping sensation and 
spasm in back while working as a postal worker when he tried 
to grab a dolly that was knocked over.  The veteran also 
reported injuries to his back during an automobile accident 
two days after the work related accident.  Dr. G.F. noted 
slow movements, mild tenderness in the lumbosacral area and 
limited range of motion.  Dr. G.F. diagnosed the veteran with 
lumbosacral back pain with no evidence of protruding disc.

During a September 1990 post-operative follow-up examination 
with Dr. G.F. the veteran reported improvement in his 
lumbosacral back and indicated a desire to return to his job.  
Dr. G.F. noted good range of motion and minimal tenderness.  
The veteran was diagnosed with muscle strain in lumbosacral 
area of his back.  Dr. G.F. diagnosed the veteran with 
chronic back pain and continued this diagnosis in December 
1990.

In February 1991 Dr. G.F. noted back tenderness below the 
edge of the veteran's right scapula.  The veteran was 
diagnosed with muscle spasm of the right middle back and 
chronic low back syndrome.  In March and April 1991 Dr. G.F. 
examined the veteran and diagnosed the veteran with chronic 
low back pain with improvements.

In April 1991 the veteran was examined by M.P., M.D..  The 
veteran reported injuring his back at work in July 1990 and 
an automobile accident two days later during which he injured 
his back and neck.  Examination of lower back revealed some 
mild tenderness to palpation over upper lumbar facet joints.  
Reflexes, motor strength and sensation in lower extremities 
were within normal limits.  Examination revealed no 
tenderness to palpation over sacroiliac joints bilaterally.  
The veteran was diagnosed with low back pain and lumbar 
radiculopathy, probably aggravated by accidents in July 1990.

The evidence of record contains the results of an April 1991 
(MRI) examination.  The examiner's impression were early 
desiccation changes seen at L4-L5 without disc herniation or 
foraminal encroachment seen, with no significant annular 
bulge noted at any level.

In May 1992 the veteran was treated by M.R., M.D. for 
injuries he sustained in the automobile accident in July 
1990.  The veteran reported pain radiating to his left and 
right legs and from his neck into his arms.  The veteran also 
reported pain radiating to his groin, scrotum and medial 
thighs.  The veteran was diagnosed with internal disc 
disruption at L1-2 disc which accounted for excessive pain on 
any motion of the trunk.  After a June 1992 examination of 
the veteran Dr. M.R. noted leg weakness with numbness.  In 
July 1992 Dr. M.R. diagnosed the veteran with bilateral 
common peroneal sciatic neuropathy with severe leg weakness.

Dr. M.R. examined the veteran in August 1992 and made 
reference to the April 1991 MRI that revealed degenerative 
disc disease of the lumbar region and no findings of 
degenerative disc disease at L4-5 and L5-S1, with 
degenerative facet arthropathy, left greater than right at  
L5-S1.  No disc herniation was noted and the pelvic MRI was 
normal as to the region of the sciatic nerve.  The veteran 
was diagnosed with left L4-5 faceitis and pararesis secondary 
to bilateral sciatic neuropathy.

The RO denied entitlement to an increased rating in the 
September 1992 rating decision on the basis that the veteran 
sustained internal disc disruption at L1-2 from an after 
service intercurrent injury and that any increased severity 
experienced by the veteran was caused by the July 1990 
accidents that occurred after service.

M.P., M.D. examined the veteran and stated in a December 1992 
letter that the veteran reported that he injured his back 
while working in July 1990 and in a subsequent automobile 
accident.  Dr. M.P. stated examination of the veteran did not 
show evidence of acute lumbar strain but did show significant 
sciatic neuropathy with uncertain etiology.  There is no 
mention of the veteran's military service in Dr. M.D.'s 
letter, nor was there mention of the veteran's service-
connected disability, except to the extent that Dr. P. did 
not find evidence of lumbar strain.  

In a January 1994 letter, Dr. M.P. stated his opinion that 
examination of the veteran showed no objective findings of 
current lumbar strain.  Dr. M.P., in response to an inquiry 
from the United States Department of Labor regarding the 
veteran's workers compensation claim, stated that if the 
veteran was diagnosed with sciatic neuropathy, no connection 
existed with the work related and automobile accidents 
reported by the veteran.  Military service or the service-
connected disability was not mentioned, except to the extent 
that Dr. P. identified no objective findings of current 
lumbar strain.

A hearing was held at the RO in March 1994.  The veteran 
described back pain from his shoulder blades that proceeded 
down his legs.  He testified that occasionally his legs were 
numb and that he used a cane to walk.  He also reported 
experiencing physical discomfort riding as a passenger in an 
automobile.

In April 1994 the veteran presented for a VA examination.  
The veteran reported the onset of his lower back pain in 1958 
when he picked up the trail of a 105mm howitzer.  He reported 
a recurrence of this pain in 1977 and again in 1990 when 
moving boxes as an employee of the postal service.  In July 
1990, according to the veteran, he was involved in an 
automobile accident that, according to the veteran, 
aggravated his back pain.  Physical examination of the 
lumbosacral spine revealed lateral bending at 60 percent of 
normal range in both directions, with forward bending to 
approximately 40 to 50 degrees.  The examiner diagnosed the 
veteran with history of muscle sprain in the lumbosacral 
spine from the lifting incident during service in 1958 and 
moderate impairment of back function. 

Shortly after the April 1994 VA examination, an MRI was 
completed.  The examiner's impressions were mild to moderate 
facet degenerative changes at L2-L3, L3-L4 and L4-L5 and 
severe degenerative change at facet joints and ligamentous 
hypertrophy as well as posterior disc bulge at L4-L5.

In May 1994, a RO decision increased the disability rating 
for the veteran's service-connected low back disability to 20 
percent, based upon the April 1994 VA examination, MRI and 
May 1994 Hearing Officer Decision.  Service connection was 
denied for lumbar spine facet degenerative changes with 
bilateral sciatic neuropathy.

Dr. G.F. in May 1995 diagnosed the veteran with chronic 
lumbosacral back pain and bilateral sciatic neuropathy.  Dr. 
G.F.'s letter contained no mention of the veteran's military 
service.  Dr. G.F. did state that the veteran's then-current 
symptoms of chronic back pain and sciatic neuropathy were not 
related to what Dr. G.F. described as the veteran's current 
injuries.  Dr. G.F. further stated the veteran's initial 
injury was back strain which had resolved.

In June 1997 the veteran presented for a VA neurological 
disorders examination including x-rays of his lumbosacral 
spine.  The veteran reported low back pain that radiated down 
to his feet.  The examiner was requested to answer whether or 
not the veteran's low back disorder was secondary to muscle 
strain and injury.  The veteran reported the accident 
involving his back while working in 1990 as well as the 1990 
automobile accident in which his back was injured.  The 
examiner stated that the veteran's low back pain and muscle 
spasms were related to the injuries incurred during service, 
but that the tingling and numbness felt by the veteran in his 
legs and feet were caused by degenerative disc disease that 
was not caused by the veteran's service connected injury.  
The veteran was diagnosed with history of low back disorder 
secondary to muscle strain and injury during service.  He was 
also diagnosed with degenerative disc disease and bulging 
discs which the examiner stated were not secondary to his 
muscle strain and injury.  The examiner stated that the 
degenerative disc disease that caused numbness and tingling 
in the veteran's legs and feet is separate from the back 
injury he experienced during service.

1. Entitlement to an increased evaluation for service-
connected low back syndrome, currently evaluated as 20 
percent disabling.

Applicable law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings . See 38 C.F.R. §§ 
4.1, 4.2 (1999); See also Francisco v. Brown, 7 Vet. App. 55 
(1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.  The veteran's service connected 
low back pain syndrome is rated by analogy to lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5295, which pertains to lumbosacral 
strain, a 10 percent rating is warranted where there is 
characteristic pain on motion; a 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position; and a 40 percent rating, the highest 
available rating under Diagnostic Code 5295, requires a 
severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

The Board is cognizant of the provisions of 38 C.F.R. § 4.21:  
"It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under  38C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under  38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Preliminary matters: well-groundedness of the claim; duty to 
assist; standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for low back pain 
syndrome is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In this case, there is 
ample medical and other evidence of record, the veteran has 
been provided a hearing and a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claims.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


Discussion

As noted above, the veteran's service connected low back 
disability, which has been diagnosed as low back pain 
syndrome, is rated by analogy to lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code.  See 38 C.F.R. § 4.20. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected low back pain syndrome is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The Board believes that based on the diagnosis, 
history and symptomatology of the veteran's disability, 
Diagnostic Code 5295 is the most appropriate.  The veteran 
has not pointed to any more appropriate Diagnostic Code.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The Board observes that the evidence of record does 
not show complaints from the veteran as to his back from 
October 1979, a few months after he left service, until 
August 1990, shortly after a reported work-related injury and 
automobile accident.  The Board also notes the January 1994 
opinion of Dr. M.P. in which it was stated the veteran showed 
no objective findings of lumbar strain and Dr. G.F.'s May 
1995 statement that the veteran's initial back strain had 
been resolved.  

On the other hand, there is much evidence, which has been 
reported in detail above, to the effect that the post-service 
1990 injury or injuries have resulted in severe degenerative 
changes with sciatic neuropathy.  Of significance, the most 
recent VA examiner, in June 1997, specifically excluded the 
lower extremity problems from the service-connected back 
disability.

The back spasms and pain identified on the most recent VA 
examination as being part of the service-connected low back 
pain syndrome are consistent with the award of a 20 percent 
disability rating under Diagnostic Code 5295.  There is no 
evidence, either during the June 1997 examination or 
elsewhere in the record, of a listing of the veteran's whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position or 
any of the other symptomatology which would be consistent 
with a 40 percent disability rating.  Indeed, some of the 
medical evidence of record, in particular the opinions of Dr. 
P., did not identify the low back syndrome at all and 
essentially attributed the veteran's low back pathology 
exclusively to the disc problems beginning in 1990.  That 
opinion appears to be consistent with the medical history, 
which demonstrated no back complaints for a decade between 
service and 1990, and constant complaints thereafter.

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted on the basis of functional loss 
under 38 C.F.R. §§ 4.40 and 4.45.  The Board is cognizant 
that the veteran uses a motorized wheelchair and complains of 
weakness and fatigability, which he ascribes to his service-
connected disability.  However, the Board believes that no 
additional compensation is warranted under 38 C.F.R. §§ 4.40 
and 4.45 for the reasons expressed above, namely that the 
additional pathology which has occurred since 1990 has been 
associated with the post-service injury and resulting 
degenerative disease of the lumbar spine, not the service-
connected low back disability.  See, in particular, Dr. P.'s 
comment in April 1991, reported above.  Therefore, the Board 
finds that the veteran's lower back syndrome does not warrant 
an additional disability rating under 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, 8 Vet. App. at 207-208.

In summary, based on its review of the relevant evidence in 
this matter, and for the above stated reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for service-connected low back syndrome.  The 
veteran's claim is, therefore, denied.

2. Entitlement to service connection for lumbar spine facet 
degenerative changes with bilateral sciatic neuropathy, 
claimed as secondary to 
service-connected low back pain syndrome.

Initially, the Board notes that neither the veteran nor his 
representative have asserted that service connection should 
be granted on a direct or presumptive basis, that is, the 
veteran's lumbar spine facet degenerative changes with 
bilateral sciatic neuropathy was incurred in service or 
occurred within one year thereafter or is otherwise directly 
due to service. See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board has 
identified no evidence which would lead to that conclusion.  
Therefore, the Board's discussion will focus upon a 
consideration of whether this disability was caused or 
aggravated by the veteran's service-connected low back 
syndrome.

The factual background of the veteran's back disabilities has 
been set out in detail above and will not be repeated.

Applicable law and regulations

Service connection

Service connection will be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Veterans Appeals (Court) has held that when a 
service-connected disability aggravates but is not the 
proximate cause of a non-service-connected disability, the 
veteran is entitled to service connection for the portion of 
the severity of the non-service-connected disability that is 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Well grounded claims

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  A well grounded claim is a plausible claim, meaning a 
claim that appears to be meritorious on its own or capable of 
substantiation.  Epps.  An allegation that a disorder is 
service-connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for secondary service connection to be 
well grounded, there must be a medical diagnosis of a current 
disability, a service-connected disability,  and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995). 

Analysis

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability ; (2) a service-
connected disability; (3) a nexus between the service-
connected disability and the current disability (medical 
evidence).  All three prongs of the Caluza/Reiber test must 
be met.

The veteran's April 1994 MRI revealed posterior disc bulge at 
L4-L5.  Thus, the Board finds that the veteran has satisfied 
the first prong of Caluza, as he has submitted evidence of a 
current disability.  The Board also finds that the second 
prong of the Caluza/Reiber test has been met because the 
veteran has service-connected low back syndrome.

However, as stated previously, a secondary service connection 
claim is well grounded only if there is medical evidence 
which connects the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998); see Locher v. Brown, 9 Vet. App. 535, 538-39 
(1996) [citing Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995)].  After reviewing the record, the Board finds that 
the veteran has not satisfied the Valez and Reiber 
requirements, as there is no competent medical evidence of 
record which establishes the veteran's lumbar spine facet 
degenerative changes with bilateral sciatic neuropathy was 
caused or aggravated by the veteran's service-connected low 
back syndrome.  

The veteran's representative contends that the June 1997 VA 
examiner "stated that the veteran's degenerative changes are 
probably related to the muscle strain and injury that the 
veteran had in service." If this statement is correct, then 
medical nexus evidence has been presented which is sufficient 
to make the veteran'' claim well grounded.

It appears that the veteran's representative is referring to 
the following sentence contained in the June 1997 VA 
examination report: "As to the question of whether the 
patient's degenerative changes are secondary to the muscle 
strain and injury that he had in the Army, it is the opinion 
of this examiner that the degenerative changes are probably 
related to his problems which he had in the service."  The 
Board notes, however, the examiner stated the very opposite 
later in the same paragraph, "So we have two sets of 
problems here, the first being the low back pain and muscles 
spasm which are related to his service connection, the second 
being the tingling and numbness in his legs and feet which 
are caused by the degenerative disc disease which is not a 
part of the service connected injury."  The Board further 
notes that on two occasions the examiner re-stated the 
opinion that the veteran's degenerative disc disease is 
separate from the low back syndrome that he incurred in 
service.  

Most significantly, in the Diagnosis section of the 
examination report, the examiner stated as follows:


History of low back disorder secondary to 
muscle strain and injury while he was in 
the service and degenerative disc disease 
and bulging discs which are not secondary 
to his muscle strain and injury.  The 
degenerative disc disease causing the 
numbness and tingling in his legs and 
feet which [sic] is separate from the 
disorder which he suffered while in the 
service.

This diagnosis makes it quite clear that there is no 
relationship between the service-connected disability and the 
disc disease.  The diagnosis is consistent with the tenor of 
the entire examination report, which as noted above indicates 
that there is no relationship between the service-connected 
low back pain syndrome and the degenerative changes with 
sciatic neuropathy.  As for the sentence relied on by the 
veteran's representative, it is clearly inconsistent with the 
remainder of the examination report.  The most likely 
explanation is that the word "not" was merely inadvertently 
omitted from "are" and "probably" in the sentence.  
Therefore, the Board concludes the statement relied upon by 
the veteran's representative contained a typographical error.

Absent the June 1997 report, the veteran's representative has 
pointed to no competent medical nexus evidence which links 
the service-connected low back pain syndrome and the 
degenerative changes of the veteran's lumbar spine with 
sciatic neuropathy.  The Board has been unable to identify 
any such medical nexus evidence on its own.  Even though the 
veteran and his representative assert otherwise, the veteran 
is not competent to provide medical nexus evidence in order 
to render a claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The Board notes in passing that in addition to the June 1997 
examiner's opinion, which as noted above works against rather 
than in favor of the veteran's claim, neither Dr. G.F. nor 
Dr. M.D. made any reference to the veteran's military service 
in their respective letters and reports concerning the 
etiology of the veteran's disc problems.  

In summary, as discussed in detail above, there is no 
competent medical evidence of a nexus between the veteran's 
service-connected low back pain syndrome and his lumbar spine 
facet degenerative changes with bilateral sciatic neuropathy.  
See Caluza, 7 Vet. App. at 506 (1995).  The Court has held 
that in the absence of a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the Board finds that he has not submitted a well-
grounded claim of entitlement to secondary service connection 
for lumbar spine facet degenerative changes with bilateral 
sciatic neuropathy pursuant to 38 U.S.C.A. § 5107(a).  Thus, 
his claim is denied.

Additional Matter

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam) 
(holding that VA cannot assist a claimant in developing a 
claim which is not well grounded).  The Court has held that 
VA, in certain circumstances, may be obligated to advise the 
claimant of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Court has also held that 
the obligation exists only in the limited circumstances where 
an appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341 (1996).  In this 
case, the veteran has not referenced other known and existing 
evidence.  This decision service to further inform the 
veteran of the kind of evidence which is need to make his 
claim well grounded, namely medical nexus evidence.


ORDER

Entitlement to an increased evaluation for service connected 
low back pain syndrome is denied.

Entitlement to service connection for lumbar spine facet 
degenerative changes with bilateral sciatic neuropathy, 
claimed as secondary to service-connected low back pain 
syndrome, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

